DETAILED ACTION
	This office action is in response to the amendment filed on February 17, 2021.  In accordance with this amendment, claims 1-3, 8, 11, 13-15, 18, and 19 have been amended.
Claims 1-20 remain pending with claims 1, 8, and 13 in independent claim form.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of a certified copy of papers required by 37 CFR 1.55, with respect to each China document, PCT/CN2018/098627 and PCT/CN2019/091254.  The ‘254 document was received in the file on December 2, 2020.
Claim Objections
Claim 13 is objected to because of the following informality: the term “the fiber extension,” resides in the middle of the claim with no context.   This term is already defined in the “a fiber termination block” section via the amendment to the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. U.S.P. No. 9,557,492 B2, and further in view of Sakai et al. U.S.P. No. 7,171,066 B1.
Regarding independent claim 1, Park et al. U.S.P. No. 9,557,492 B2 teaches (ABS; Figures 1-4; corresponding text, in particular column 3, line 44 through column 8, line 23; Claims) an optical device (Figs. 1, 3, 4) comprising: a waveguide device 38 (also 10 in Fig. 1); and a fiber stub 42 directly attached to the waveguide device by an adhesive or a gel (“gel or epoxy”; column 4, lines 18-23; column 5, lines 45-47), wherein the fiber stub at least partially contains a first optical fiber 74 that is to be coupled to a second optical fiber (coupled to a fiber pigtail 86 in the LC connector 84 at the receptacle area 72, see Fig. 3 and column 5, lines 15-44), included in an optical connector 84, when the optical connector is inserted into a receptacle of the optical singular definition in the art.  
Regarding amended independent claim 1 (February 17, 2021), although Park ‘492 uses language that the index matching element is a “gel or epoxy”, the exact word of “jelly” is not used in Park.  While the Examiner could present a reasonable argument that a gel is a jelly under the context of Applicant’s usage of “jelly” in paragraph [0005], for the purposes of compact prosecution, an obviousness rejection will be presented.  
Sakai et al. U.S.P. No. 7,171,066 B1 teaches optical transmission and coupling of optical elements together, and in that a “gel-type refractive index matching agent is a jelly” (column 7, lines 8-33).  The Second Embodiment section of Sakai teaches that one having ordinary skill in the optics art would recognize that although words such as “gel” are used, that a “jelly” would be reasonable interpretation of such features in the index matching function.  
Since Park and Sakai are both from the same field of endeavor, the purpose disclosed by Sakai would have been recognized in the pertinent art of Park.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Sakai, that a “gel” could be viewed as a “jelly” in the context of index matching function to couple optical elements KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Further, because Applicant’s own specification recites “In some implementations, the glue in the fiber/PLC waveguide joint may be a jelly or another type of material that is flexible and provides little or no strain”, leaves open that another material, such as a gel, that is flexible and provides little or no strain would accomplish the same result.  However, regardless of this definition, the secondary prior art reference to Sakai teaches a gel or jelly.  KSR.

Regarding dependent claim 2, because there must be some dimension to the gel or matching substance 80 (or gel or jelly of Sakai) at the endface 46 (column 5, lines 44-47), the term “gap” is met in Park because there must be some “space” (or negative space) between the end of the fiber itself and the waveguide device.  
Regarding claim 3, see column 5, lines 47-54 for index matching selection.
	Regarding claim 4, the waveguide(s) of the waveguide device 38 (or 10, Fig. 1) are at least straight and/or curved waveguides. 
	Regarding claim 5, a housing 70 is shown in Fig. 3 of Park, a metal sleeve 68 being attached thereto, and the receptacle (right part of 40 with outer features) being part of such overall construction to receive the LC connector 84.
	Regarding claim 7, a ferrule 50 is positioned at least within the overall receptacle of Fig. 3 of Park, while the fiber stub 42 is directly attached to the ferrule via 60, and the first optical fiber 74 is at least partially contained within both the fiber stub and ferrule.  

Regarding independent claim 13, Park again does not expressly teach that the adhesive or epoxy or gel is a “jelly.”
Sakai et al. U.S.P. No. 7,171,066 B1 teaches optical transmission and coupling of optical elements together, and in that a “gel-type refractive index matching agent is a jelly” (column 7, lines 8-33).  The Second Embodiment section of Sakai teaches that one having ordinary skill in the optics art would recognize that although words such as “gel” are used, that a “jelly” would be reasonable interpretation of such features in the index matching function.  
Since Park and Sakai are both from the same field of endeavor, the purpose disclosed by Sakai would have been recognized in the pertinent art of Park.
KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Further, because Applicant’s own specification recites “In some implementations, the glue in the fiber/PLC waveguide joint may be a jelly or another type of material that is flexible and provides little or no strain”, leaves open that another material, such as a gel, that is flexible and provides little or no strain would accomplish the same result.  However, regardless of this definition, the secondary prior art reference to Sakai teaches a gel or jelly.  KSR.

Regarding dependent claim 14, because there must be some dimension to the epoxy or gel 80 (or Sakai’s jelly) at the endface 46 (column 5, lines 44-47), the term “gap” is met in Park because there must be some “space” (or negative space) between the end of the fiber itself and the waveguide device.  
Regarding claim 15, see column 5, lines 47-54 for index matching selection.
	Regarding claim 16, the waveguide(s) of the waveguide device 38 (or 10, Fig. 1) are at least straight and/or curved waveguides. 
	Regarding claim 17, the receptacle area is part of Park, while the fiber extension 74 extends at least partially in the receptacle area (when connected Fig. 3).
Regarding claim 18, a ferrule 50 is positioned at least within the overall receptacle of Fig. 3 of Park, the fiber extension (or fiber termination block, see claim 
Regarding claim 19, the fiber extension 74 (fiber termination block, see claim objection above) is attached to the ferrule 50 with another adhesive 60. 
	Regarding claim 20, one having ordinary skill in the art would recognized that Figure 1 of Park shows a printed circuit board even though this term (“printed”) is not used, while optical and/or O/E integrated devices thereon, with the waveguide(s) coupled thereto.  
	
Claims 6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. U.S.P. No. 9,557,492 B2, further in view of Sakai et al. U.S.P. No. 7,171,066 B1 (regarding claims 1 and 5), and further in view of Pfnuer et al. U.S.P. No. 9,921,378 B2.
Regarding independent claim 1 and dependent claim 5, these claims are found obvious above to Park and further in view of Sakai.  See section (9) above.
Regarding further dependent claim 6, there is no express and exact teaching for those further dependencies, in that the sleeve metal and that the receptacle is laser welded to the metal sleeve and the metal sleeve is laser welded to the housing (claim 6, depending on claim 5 above). 
Pfnuer et al. U.S.P. No. 9,921,378 B2 teaches (ABS; Figures 1A, 1B, 2, 3, 5, 6;corresponding text, in particular column 3, line 14 through column 9, line 17; Claims) an optical device (Figs. 1A, 1B, 3, 6) comprising: a waveguide device 120/310 (as in Fig. 3); and a fiber stub 110 directly attached to the waveguide device by an adhesive coupled to a second optical fiber (although not shown in the Figs., the receptacle 105 would be recognized as being intended to be used to couple to an optical fiber connector (not shown)), included in an optical connector (not shown, the mating of an optical connector is implicit in Pfnuer), when the optical connector is inserted into a receptacle 105 of the optical device (as connected in Fig. 3 and 6; at the right portion), and wherein the fiber stub is to couple the first optical fiber to at least one of the waveguide device or an optical waveguide included in the waveguide device 310 (ABS; photonic chip column 5, lines 29-49).  Note Pfnuer column 3, lines 3-13 notes laser welding as a connecting means (see column 3), for claim 6.  
Since Park, Sakai, and Pfnuer are all from the same field of endeavor, the purpose disclosed by Pfnuer would have been recognized in the pertinent art of Park and Sakai.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Pfnuer, to use laser welding for metal sleeve and connections to a receptacle and/or housing, in the device of Park/Sakai, for proper and durable connection in the art.  Accordingly, these missing features are obvious design choices over Pfnuer because the sleeve 205 of Pfnuer could easily be made of metal as a design choice (claim 5), or which laser welding structural features together is an obvious means for connecting elements together in a durable fashion (also note Pfnuer column 3, lines 3-13 notes laser welding as a connecting means (see column 3), for claim 6.  See KSR v. Teleflex, 127 S.Ct. 1727 

Regarding independent claim 8, the combination of Park/Sakai does not expressly and exactly teach the added surrounding features (added to claim 1/13) in which there is a housing and receptacle as arranged.  However, adding external features such as a housing and receptacle is known in the optical fiber to waveguide connection and alignment art.  
For example regarding these missing limitations from claim 8, Pfnuer et al. ‘378 as above also teaches (Fig. 6) a housing 610 which covers and houses the interior waveguide device 120/310, and the fiber stub 110 extends at least partially into the housing (see Fig. 6, at least portions of 610 is over the entrance of stub 110).  Included in an optical connector (not shown, the mating of an optical connector is implicit in Pfnuer), when the optical connector is inserted into a receptacle 105 of the optical device (as connected in Fig. 3 and 6; at the right portion).
Since Park, Sakai, and Pfnuer are all from the same field of endeavor, the purpose disclosed by Pfnuer would have been recognized in the pertinent art of Park and Sakai.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Pfnuer, to recognize that a housing and receptacle are usable elements to improve protection and durability (of the housing) and to locate an optical connector securely and accurately to the optical fiber/waveguide (for the receptacle), in the device of Park/Sakai, for proper and durable KSR.
Note at least also that for claims 9 and 11, Park et al. U.S.P. No. 9,557,492 B2 teaches (Figs. 2, 3, 4) an optical ferrule in the connection area / receptacle for connecting an optical connector thereto.  Note the rejections above (35 U.S.C. 103 to Park/Sakai) to claims for claims 1 and 7.  Regarding index matching properties, see Park et al. ‘492 feature in column 5, lines 47-54 and the rejection of claim 3 in the 35 U.S.C. 102(a)(1) rejections above.  Additionally, the further dependent claim 10 and 12 are found obvious as implemented in the prior art of Park, Sakai, and/or Pfnuer.  Accordingly, these missing features are obvious design choices over Pfnuer’s secondary teachings because a ferrule is positioned within the receptacle of Pfnuer (claim 9) or the same laser welding step for mechanical attachment (claim 10), or that there is a gap between the waveguide device and the fiber stub, in which the “jelly” (using “gel” and Sakai’s jelly) is filled therein to index match components together (claim 11), or an integrated IC is used, which is common in the art to send and receive optical signals and integrated them on chip with electrical connections (for claim 12).  For these reasons, any dependent claim 9-12 is viewed as an obvious design choice based on the structure and structural designs already shown by the prior art of Park, Sakai, and/or Pfnuer.  KSR.

Response to Arguments
Applicant's arguments filed February 17, 2021 (pages 8-10) have been fully considered but they are not persuasive that the claims are in condition for allowance.  jelly included in a gap between the fiber stub and the waveguide”, or substantially similar features into each independent claim 1, 8, and 13.

Applicant cites to paragraph [0005] of PCT CN ‘627 for the “jelly in a gap” added limitation to replace the originally claimed “adhesive.”  Such description of “jelly” is a material that is flexible and provides little or no strain, and in that thermal expansion will not cause any strain between the fiber and the PLC waveguide ([0005]).  This definition of “jelly” may coincide directly with all functional features of a structural index matching gel in fiber optics.

For the above reasons, and even though the Examiner is not necessarily convinced that the “gel” of Park ‘492 could not be identified as a “jelly” in a reasonable analysis, the Examiner nonetheless has shifted the grounds of rejection to 35 U.S.C. 103 under obviousness and used the secondary reference of Sakai ‘066 for clear teaching of gel or “jelly” (see Sakai column 7, lines 8-33) being similar and potentially the same functional component / material for index matching between optical elements.  For these reasons, this office action is made FINAL, based on Applicant’s amendment to the claims on February 17, 2021.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form reference U:
-The Examiner has attached the lined-through document as missing “International Search Report and Written Opinion” for PCT/CN2019/091254.

Because each independent claim 1, 8, and 13 remain reasonably obvious over the cited prior art references, Applicant’s cooperation is requested to make substantial structural amendments to each independent claim.  Based on the Examiner careful analysis of the close prior art of the current record, non-substantial amendments to any independent claim 1, 8, and/or 13 would be likely to result in an additional rejection after the filing of the necessary RCE.  

Applicant's amendment February 17, 2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        February 22, 2021